Case 0:18-cv-61047-UU Document 258-4 Entered on FLSD Docket 08/20/2019 Page 1 of 13




                                    EXHIBIT C
Case 0:18-cv-61047-UU Document 258-4 Entered on FLSD Docket 08/20/2019 Page 2 of 13




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                   FT. LAUDERDALE DIVISION

                                    Case No.: 0 18-cv-61047 (UU)


   UNITED STATES OF AMERICA,

                  Plaintiff,

   v.

   US STEM CELL CLINIC, LLC, a Florida
   Profit corporation, and KRISTIN C.
   COMELLA and THEODORE GRADEL,
   individuals,

                  Defendants.

   ____________________________________/

   NIGEL WITSEY,

               Intervenor.
   ____________________________________/


                                   INTERVENOR COMPLAINT

          Intervenor Nigel Witsey, by and through their undersigned counsel, Law Office of

   Kathleen A. Daly, P.A., and pursuant to 28 U.S.C. §§ 2201-2202 and Rules 24(a), or alternatively,

   24(b) and 57 of the Federal Rules of Civil Procedure, for their complaint seeking Declaratory

   Relief, allege upon information and belief as follows:

                                    NATURE OF THE ACTION

          1)      This is an action seeking declaratory relief to stay and/or suspend permanently that

   portion of a permanent injunction issued by the Court on June 25, 2019 which directs Defendants

   to “destroy any and all SVF Product that is in Defendants’ possession, custody, or control” within
Case 0:18-cv-61047-UU Document 258-4 Entered on FLSD Docket 08/20/2019 Page 3 of 13




   thirty (30) calendar days of the entry of the order (“Injunction”). The June 25th order was modified

   by an Omnibus Order entered on July 31, 2019 (Docket Entry No. 248) which denied without

   prejudice the motions of other intervenors who sought to stay that portion of the Injunction

   directing the destruction of banked cells on the ground that, as owners of the stem cells, they had

   the right to be heard. See Docket Entry 236. Currently, there is a stay of the Injunction that now

   directs the destruction “within 30 days after the deadline for a timely appeal of the injunction or if

   Defendants timely appeal[], within 30 days after the Eleventh Circuit Court of Appeals’ mandate

   as to such an appeal.” Docket Entry 248 at pg. 2. To date, no appeal has been taken.

          2)      Mr. Witsey only recently received notice from Defendant US Stem Cell, Inc. (“US

   Stem Cell”) that Matthew’s banked stem cells are slated for destruction.1

          3)      Mr. Witsey submits that it is his property that is about to be destroyed-- property

   which has, in many instances, profoundly changed his son’s life for the better. To permit the

   destruction without an opportunity to be heard on this issue constitutes a denial of fundamental

   due process and an unconstitutional taking of property. In short, the enforcement of this injunction

   would enact a manifest injustice against Mr. Witsey-- an innocent third party.




   1
           Mr. Witsey could not have intervened earlier, because as Guardian for Matthew, he
   needed authorization from the Sixth Judicial Circuit - Pinellas County Florida, in order to
   intervene. See Exh. A (Order Authorizing Guardian to Defend Claim in United States District
   Court).
Case 0:18-cv-61047-UU Document 258-4 Entered on FLSD Docket 08/20/2019 Page 4 of 13




                                   JURISDICTION AND VENUE

          4)      This action arises under the Fifth Amendment to the United States Constitution and

   28 U.S.C. §§ 2201-2202. This Court has jurisdiction over the United States’ claims for injunctive

   relief pursuant to 21 U.S.C. §332(a).

          5)      This Court also has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331,

   1337, and 1345.

          6)      Venue in this district is proper under 28 U.S.C. §§ 1391(b) and (c).

                                               PARTIES

          7)      Defendant US Stem Cell Clinic, LLC (“Clinic”) is a Florida limited liability

   company founded in 2014, with its principal place of business located at 12651 Sunrise Blvd., Ste.

   104, Sunrise, FL. 33323, within the jurisdiction of this Court.

          8)      Defendant US Stem Cell is a Florida profit corporation, founded in 1999, with its

   principal place of business at 13794 Northwest 4th St., Suite 212, Sunrise, FL 33323. US Stem

   Cell operates the Tissue Bank where the Intervenor-Patients’ stem cells are stored (the “Bank”).

          9)      Plaintiff, United States of America (the “United States”), filed this action against

   the Clinic and US Stem Cell seeking pursuant to the Federal Food, Drug, and Cosmetic Act

   (“FDCA”), 21 U.S.C. § 332(a), to restrain alleged violations by the Defendants taking place at

   USSCC’s facilities in violation of 21 U.S.C. § 331(k), 21 U.S.C. § 351 (a)(2)(b), and 21 U.S.C.§

   352(f)(1).

          10)     Intervenor, Mr. Witsey, as the legal guardian for his son Matthew, has stored his

   son’s stem cells at a tissue bank that is registered with the United States Food and Drug

   Administration (the “FDA”) and operated by US Stem Cell.
Case 0:18-cv-61047-UU Document 258-4 Entered on FLSD Docket 08/20/2019 Page 5 of 13




          11)     Mr. Witsey, who as legal guardian for Matthew2, owns the stem cells that are stored

   by US Stem Cells at the Bank.

                                      STATEMENT OF FACTS

          12)     Mr. Witsey lives in Florida and has had Matthew’s cells banked until such time as

   they are needed for one of Matthew’s treatments.

          13)     As explained in the accompanying Motion, Matthew has benefitted from the stem

   cell treatments. Mr. Witsey states, Matthew has shown a marked improvement as the result of the

   regenerative therapies he has undergone, including the stem cells. It was important to Mr. Witsey

   from a health perspective to have Matthew’s cells banked for Matthew’s future use. In short, the

   stem cells that Plaintiff seeks to destroy were not donated to the Bank. They were deposited.

          14)     The Bank is registered with the United States Food and Drug Administration (the

   “FDA”) as human cells, tissues, and cellular and tissue -based product establishment. (Docket

   Entry 1, ¶ 17), pursuant to 21 C.F.R. Part 1271, with an FDA Establishment Identifier of

   3005825762.

          15)     Mr. Witsey, like the other intervenors, executed a written agreement with US Stem

   Cell for the purpose of, inter alia, processing, expanding, freezing, storing, withdrawing, shipping,

   transporting” the stem cells. A copy of the standard agreement signed by Mr. Witsey is annexed

   as Exhibit B to the Declaration of Nigel Witsey.

          16)     Mr. Witsey paid an annual fee for the Bank to retain the deposits until such time as

   Matthew needed them. The Banking Agreement, in the section labeled 3 “Use and Ownership of

   Tissue” provides the following:

                  (a) Patient acknowledges and agrees that the Tissue and the stem
                      cells derived therefrom are for Autologous Use” Autologous


   2
          See Exh. A.
Case 0:18-cv-61047-UU Document 258-4 Entered on FLSD Docket 08/20/2019 Page 6 of 13




                       Use means that the stem cells derived from the Tissue may only
                       be implanted, transplanted, infused or transferred back into the
                       individual from whom the Tissue was collected. Accordingly,
                       the Tissue and the stem cells derived therefore shall only be
                       used for implantation, transplantation, infusion or transfer back
                       into Patient exclusively.


             17)   The Agreement also makes it clear that the Bank is a mere custodian. Section (d)

   under “Use and Ownership of Tissue” provides as follows:

                   (d) Notwithstanding Bank’s possession of the Tissue and the stem
                       cells derived therefrom, Patient is and shall remain the owner
                       of the Tissue and the stem cells derived therefrom, until the
                       release or disposition of same by Bank (emphasis added).

             18)   Mr. Witsey was also given a “Banking Certificate” listing Matthew’s name and a

   unique patient identification number. He was told to contact banking@us-stemcells.com “to

   receive information about your cells. See Exh. A to the Declaration (patient ID redacted)(emphasis

   added).

             19)   Mr. Witsey has paid thousands of dollars to obtain the stem cells, cryopreserve and

   then store them for future release at his request.

             20)   Mr. Witsey intends to use the stem cells for private, autologous use and lawful

   purposes only, when and where such lawful use is or may become available.

             21)   Mr. Witsey and his family have used Matthew’s stem cells as a part of his recovery

   effort following a tragic car accident.

             22)   The Stem Cells cannot be replaced by stems cells of the same quality.

             23)   Upon information and belief, scientific evidence indicates that stem cells that are

   cryopreserved and banked, like the Intervenor-Patients stem cells, maintain the quality and age of

   the individual they were extracted from at the time when such stem cells were extracted and stored.

   Because human stem cells degrade as a person ages, the Intervenor-Patients have no way of
Case 0:18-cv-61047-UU Document 258-4 Entered on FLSD Docket 08/20/2019 Page 7 of 13




   replicating their stored stem cells, which have been extracted and cryopreserved when each of the

   Intervenor-Patients’ stem cells was younger.

          24)       Because the stem cells in the Bank are of a higher quality than any stem cells which

   could be extracted from the Intervenor-Patients currently or in the future, the stem cells are

   irreplaceable.

          25)       Even if Matthew cannot use the stem cells at the Stem Cell Clinic, they may be able

   to use them in other settings in this Country. See, e.g., Docket Entry No. 215-4, ¶¶ 24-27

   (complaint of other Intervenors).

          26)       Upon information and belief, stem cells derived from adipose tissue are used

   regularly in Europe. This is to say, Mr. Witsey can use Matthew’s preserved cells—for which they

   paid a great deal of money—for future treatment.

          27)       Such an interest qualifies as a protectable interest as there was no intent to donate

   the cells—only to store them for future treatment.

          28)       In terms of Notice, Mr. Witsey received notice of the Injunction and the threat to

   their stored stem cells sometime after June 25, 2019 by US Stem Cells. Per the Court’s July 31,

   2019 Order, the stem cells will be destroyed if no appeal is taken by defendants. Docket Entry

   248 at pg. 2.

          29)       The Complaint filed by the FDA makes no allegation of unapproved actions taken

   by US Stem Cell with respect to the Bank. Specifically, there was no allegation that the FDA

   inspected or found malfeasance at the Bank.

          30)       Mr. Witsey is not named as a party in this action.

          31)       He was never notified in advance that the government was proposing permanent

   injunction calling for the destruction of Matthew’s stem cells.
Case 0:18-cv-61047-UU Document 258-4 Entered on FLSD Docket 08/20/2019 Page 8 of 13




          32)     Mr. Witsey has not been afforded an opportunity to be heard before the issuance of

   the injunction and more particularly, paragraph 10 of the Injunction.

          33)     The Injunction Order provides Mr. Witsey with no compensation for the Court-

   ordered destruction of their stem cells.

                                               COUNT I

                                  VIOLATION OF DUE PROCESS

          34)     Intervenor-Patients re-alleges paragraphs 1 - 33 of this Complaint and further

   alleges the following.

          35)     The stem cells stored at the Bank are the sole property of the Mr. Witsy on behalf

   of his son from whom they were extracted.

          36)     Mr. Witsy did not receive notice or have an opportunity to be heard prior to the

   entry of the Injunction.

          37)     The Destruction of Matthew Witsey’s stem cells would constitute a deprivation of

   property by the United States without due process of law in violation of the Fifth Amendment to

   the United States Constitution.

          38)     Upon information and belief, the United States of America disagrees with the

   position and the considers the banked stem cells misbranded or adulterated drugs.

          39)     Mr. Witsey is in doubt about his son’s rights under the Injunction Order and the

   Fifth Amendment to the United States Constitution.

          40)     Mr. Witsey is entitled to a judgment declaring that Matthew’s stem cells are his

   sole property and that the destruction of the SVF Product owned by the him and stored at the Bank

   pursuant to the Injunction violates his rights to due process of law in violation of the Fifth

   Amendment to the United States Constitution.
Case 0:18-cv-61047-UU Document 258-4 Entered on FLSD Docket 08/20/2019 Page 9 of 13




          WHEREFORE, Mr. Witsey respectfully request that this Court (i) declare Paragraph 10 of

   the Injunction Order void as to the third-party owned stem cells, including those owned by him

   and stored at the Bank, (ii) modify and/or clarify the Injunction to prevent destruction of the SVF

   product and stem cells including the stem cells owned by him, and (iii) enter such further relief as

   is just and proper.

                                                 COUNT II

                     DECLARATORY RELIEF – UNCONSITUTIONAL TAKING

          41)        Intervenor-Patients re-alleges paragraphs 1 - 33 of this Complaint and further

   alleges the following.

          42)        Certain and readily-identifiable stem cells stored in the Bank are the sole property

   of Mr. Witsey.

          43)        Mr. Witsey did not receive notice prior to the entry of the Injunction.

          44)        Mr. Witsey did not have an opportunity to be heard in this action prior to entry of

   the Injunction.

          45)        Mr. Witsey takes the position that the provisions of the Injunction directing

   destruction of his stem cells would constitute a regulatory taking of property by the United States

   without adequate compensation in violation of the Fifth Amendment to the United States

   Constitution.

          46)        Upon information and belief, the United States of America disagrees.

          47)        Mr. Witsey is in doubt about his rights under the Injunction and the Fifth

   Amendment to the United States Constitution.

          48)        Mr. Witsey is entitled to a judgment declaring that destruction of the SVF product

   owned by him and stored at the Bank pursuant to the Injunction would constitute a regulatory
Case 0:18-cv-61047-UU Document 258-4 Entered on FLSD Docket 08/20/2019 Page 10 of 13




    taking without just compensation in violation of his rights under the Fifth Amendment to the

    United States Constitution.

            WHEREFORE, Mr. Witsey respectfully requests that this Court (i) declare Paragraph 10

    of the Injunction void as to his stem cells which are currently stored at the Bank, (ii) modify and/or

    clarify the Injunction to prevent destruction of the third-party owned SVF product which contain

    his stem cells, (iii) require that any destruction of the SVF product of third parties including those

    belonging to him would constitute a regulatory taking requiring the payment of just compensation

    and a determination as to what that payment shall be, and (iv) grant such other and further relief

    as is just and proper.

                                                COUNT III

                     DECLARTORY RELIEF: INTERVENOR-PATIENTS’
                   STEM CELLS BEYOND THE SCOPE OF THE INJUNCTION

            49)     Mr. Witsey re-alleges paragraphs 1 - 33 of this Complaint and further alleges the

    following.

            50)     The United States of America and US Stem Cell have taken the position that

    Intervenors’ Stem Cells stored at the Tissue Bank are included in the Court’s definition of “SVF

    Product” pursuant to paragraph 3.F of the Injunction Order. (Docket Entry # 83, ¶ 3.F).

            51)     The United States of America has interpreted paragraph 10 of the Injunction Order

    to require the destruction of Intervenors-Patients’ Stem Cells as “SVF Product that is in

    Defendants’ possession, custody, or control.” (Docket Entry 83, ¶ 10).

            52)     US Stem Cell believes that paragraph 10 of the Injunction Order may require the

    destruction of Intervenors’ Stem Cells as “SVF Product that is in Defendants’ possession, custody

    or control.” (Docket Entry 83, 10).
Case 0:18-cv-61047-UU Document 258-4 Entered on FLSD Docket 08/20/2019 Page 11 of 13




             53)    Mr. Witsey seeks declaratory judgment from this Court that stem cells owned by

    non-Defendant third-parties and stored at the Bank are excluded from the Court’s definition of

    “SVF Product” in paragraph 3.F of the Injunction., and that his Stem Cells are therefore not subject

    to the destruction order contained in paragraph 10 of the Injunction or otherwise effected by the

    Order.

             54)    Mr. Witsey is in doubt about their rights under the Injunction.

             WHEREFORE, Mr. Witsey demands judgment declaring that his bought and paid for Stem

    Cells do not fall under the definition of “SVF Product” for the purposes of the Injunction and

    should not be destroyed pursuant to the Injunction and are otherwise unaffected by the Injunction.

    Dated: August 20, 2019



                                                   LAW OFFICE OF KATHLEEN A. DALY, P.A.


                                                   By:     Kathleen A. Daly
                                                           Kathleen A. Daly
                                                           Florida Bar No. 112438

                                                           515 N. Flagler Dr., Ste. P300
                                                           West Palm Beach, FL 33401
                                                           Office: (561) 293-8514
                                                           Cell: (917) 301-2437
                                                           Fax No. 800-395-8692
                                                           Email: kdaly@kadalylaw.com

                                                           Pro Bono Counsel for:


                                                           NIGEL WITSEY


                                      CERTIFICATE OF SERVICE

             I hereby certify that on this 20th day of August, 2019, I electronically filed the foregoing

    document wit the Clerk of the Court using CM/ECF. I further certify that the foregoing document
Case 0:18-cv-61047-UU Document 258-4 Entered on FLSD Docket 08/20/2019 Page 12 of 13




    is being served this day on all counsel of record identified on the attached Service List in the

    manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or

    in some other authorized manner for those counsel for parties who are not authorized to receive

    electronically Notices of Electronic Filing.


                                                       /s/ Kathleen A. Daly
                                                       Kathleen A. Daly



                                             SERVICE LIST

     James Alan Weinkle                              Roger J. Gural
     United States Attorney's Office                 United States Department of Justice
     99 N.E. 4th Street                              Civil Division, Office of Consumer
     Suite 300                                       Litigation
     Miami, FL 33132                                 450 5th Street, NW
     305.961.9290                                    Washington, DC 20001
     Fax: 305.530.7139                               202-307-0174
     Email: James.Weinkle@usdoj.gov                  Fax: 202-514-8742
                                                     Email: roger.gural@usdoj.gov

     Loren Harley Cohen                              Isaac Jaime Mitrani
     Mitrani, Rynor, Adamsky & Toland, P.A           Mitrani, Rynor, Adamsky & Toland, P.A.
     301 Arthur Godfrey Road                         301 Arthur Godfrey Road
     Penthouse                                       Penthouse
     Miami Beach, FL 33140                           Miami Beach, FL 33140
     305-358-0050                                    (305) 358-0050
     Fax: 358-0550                                   Fax: (305) 358-0550
     Email: lcohen@mitrani.com

     Mary M. Gardner                                 Michael S. Blume
     Venable LLP                                     Venable LLP
     600 Massachusetts Avenue, N.W.                  Rockefeller Center
     Washington, DC 20001                            1270 Avenue of the Americas, 24th
                                                     Floor
                                                     New York, NY
Case 0:18-cv-61047-UU Document 258-4 Entered on FLSD Docket 08/20/2019 Page 13 of 13




     Stephen R. Freeland                  Todd H. Halpern
     Venable LLP                          Venable LLP
     600 Massachusetts Avenue, NW         600 Massachusetts Avenue, N.W.
     Washington, DC 20001                 Washington, DC 20001
     202-344-4837                         202.344.4152
     Email: srfreeland@Venable.com        Email: thhalpern@venable.com

     Jacob Joseph Givner                  Marissa Ximena Kaliman
     Givner Law Group, LLP                Givner Law Group, LLP
     19495 Biscayne Blvd.,                19495 Biscayne Blvd.
     Suite 702                            Suite 702
     Aventura, FL 33180                   Miami, FL 33180
     305-933-9970                         305-933-9970
     Fax: 786-520-2704                    Email: mkaliman@givner.law
     Email: jgivner@givnerlawgroup.com
